Case 3:20-cr-30151-SPM Document 35 Filed 04/28/21 Page 1 of 2 Page ID #73




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

                            Plaintiff,

             vs.                                   CRIMINAL NO. 3:20-cr-30I5I-SPM


KORY R. SCHULEIN,

                            Defendant.


                                STIPULATION OF FACTS


     In connection with the Defendant's plea of guilty, the parties agree to the following facts:

  1. At all times relevant to the case, the Defendant, Kory R. Schulein, lived in a single-

     family home in Randolph County, Illinois.

  2. Beginning on or about January 1, 2016, and continuing until on or about May 22, 2019,

     in Randolph County, Illinois, the Defendant used a Silver/Gold HP Pavilion laptop

     computer, model 3I65NGW,SN: 5CD638INIW (189) knowingly to download images

     and videos of child pornography.

  3. The child pornography that the Defendant knowingly received

         a. constituted visual depictions of actual minors engaging in sexually explicit

             conduct;

         b. had been shipped and transported in and affecting interstate and foreign

             commerce via the internet; and

         c. was stored on a 1TB Black Seagate external hard drive, SN: NA98ETHD (IB2)

             and a 2TB Black Seagate external hard drive, SN: NA9805ZR labeled "Backup"

            (IB5)in the possession of the Defendant.

  4. At the time he received the child pornography images and videos, the Defendant knew

     that one or more persons depicted in them was under the age of eighteen years.
Case 3:20-cr-30151-SPM Document 35 Filed 04/28/21 Page 2 of 2 Page ID #74
